DETAILED ACTION
This Office action is in response to the amendment filed 17 October 2022. Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In the independent claims, “a network throughout performance” should be corrected to ---a network throughput performance---.
Remaining claims are objected as depending from an objected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 9-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) in view of Luo et al. (US 2015/0016434).
For Claims 1, 9, and 20, Kwan teaches a method performed by a base station (BS), a base station (BS), the BS comprising: a transceiver configured to transmit or receive a signal; and at least one processor (see paragraph 162), and an electronic device comprising a memory configured to store instructions to be executed on a base station (see paragraph 162), the method comprising: 
obtaining local data and a state model for local learning to predict a state of the BS (see paragraph 43: manage system in base station; abstract, paragraph 11: model, current data for prediction; see also paragraph 164: features executed in any of the network devices); 
performing the local learning to update the state model for the BS using the local data based on a machine learning algorithm (see paragraph 16: continuously update model with current data; paragraphs 78, 97: machine learning); 
identifying first state related information including weight information corresponding to at least one parameter of the updated state model for the BS (see paragraphs 51-52: training, weighting); and 
transmitting, to a remote device through communication circuitry of the BS, the identified first state related information (see paragraphs 138, 143, 147: exchange of measurement data among BSs). 
Though Kwan does teach exchanging weighted values with a remote device and aspects of the state of the BS including loading, resource utilization, and power (see paragraphs 44, 47), Kwan as applied above is not explicit as to, but Luo teaches transmitting, to a remote device through communication circuitry of the BS, the identified first state related information including the weight information (see paragraphs 44, 45, 103),
wherein the state of the BS includes at least one of a power consumption of the BS determined based on at least one load condition, a resource usage of the BS related to frequency or time resources, an abnormal detection operation of the BS for detecting at least one error occurring in the BS, or information on a network throughout performance of at least one terminal determined based on radio information between the BS and the at least one terminal (see paragraph 45: load information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide parameters as in Luo when implementing the method of Kwan. The motivation would be to ensure that nodes acquire information needed for network optimization.
For Claims 2 and 10, Kwan further teaches the method, further comprising: receiving, from the remote device through the communication circuitry of the BS, second state related information for predicting the state of the BS (see paragraphs 138, 143, 147: exchange of information among BSs for data analysis and prediction).
For Claims 3 and 11, Kwan further teaches the method, wherein the performing of the local learning comprises: performing the local learning to update the state model for the BS based on the second state related information (see paragraphs 16, 51-52: training model; paragraphs 138, 143, 147).
For Claims 4 and 12, Kwan further teaches the method, wherein the performing of the local learning further comprises: updating the state model for the BS based on the first state related information and the second state related information (see paragraphs 16, 51-52: training model; paragraphs 138, 143, 147).
For Claims 5 and 13, Kwan further teaches the method, further comprising: predicting the state of the BS based on the first state related information including the weight information according to the updated state model (see paragraph 52: weighting; abstract, paragraph 11: prediction).
For Claims 17 and 19, Kwan as modified by Luo above further teaches the method, wherein the weight information is used to predict the state of the BS by using the at least one parameter of the updated state model for the BS (see paragraph 52: weighting; abstract, paragraph 11: prediction based on weighting used for training the model).  

Claim(s) 6, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Manku (US 2014/0274098).
For Claims 6 and 14, while Luo does teach identifying adjacent BSs (see paragraph 44), the references as applied above are not explicit as to, but in a similar field of endeavor Manku teaches the method, wherein the transmitting of the identified first state related information comprises: 
identifying whether the remote device is located within a predetermined distance from the BS (see paragraphs 50-51), and 
transmitting the identified first state related information including the weight information, in a case that the remote device is located within the predetermined distance from the BS (see paragraphs 50-51, 20).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to identify proximal devices for sharing state information as in Manku when exchanging the weight measurement and state information as in Kwan and Luo. The motivation would be to emphasize providing the known parameters to devices in an area where those parameters are known to be useful.
For Claim 18, the references as applied above are not explicit as to, but in a similar field of endeavor, Manku teaches the method, wherein the at least one parameter of the updated state model is identified based on the local learning (see abstract, paragraphs 22, 24).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to allow the base station of Kwan and Luo to use the local learning when identifying parameters relating to the updated state model as in Manku. The motivation would be to improve the quality of the shared model-related information by timely identification of improved parameters.

Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Watanabe (US 2012/0252440).
For Claims 7 and 15, the references as applied above are not explicit as to, but Watanabe teaches the method, wherein the at least one error comprises at least one of a communication error, a memory error, a fan error, a memory full error, a CPU full error, or a digital signal processing (DSP) error (see paragraphs 93, 111: failures). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider errors as in Watanabe when modeling performance as in Kwan and Luo. The motivation would be to provide a model considering aspects of reliability from a user device perspective.

Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwan (US 2017/0026888) and Luo et al. (US 2015/0016434) as applied to claims 1 and 9 above, and further in view of Eshima et al. (US 2011/0246561).
For Claims 8 and 16, Kwan further teaches transmitting the selected one or more parameters (see paragraphs 138, 143, 147).
The references as applied above are not explicit as to, but Eshima teaches the method, further comprising: selecting one or more parameters from the at least one parameter of the updated state model for the BS based on the weight information (see paragraphs 92-95: weighting is a selection factor; similarity analysis 106, 119: prediction). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to select parameters as in Eshima when determining information to share as in Kwan and Luo. The motivation would be to provide means for better parameter selection.

Response to Arguments
The amendment filed 17 October 2022 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are either not persuasive or moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.
As regards to whether the prior art teaches transmitting “weight information corresponding to the parameter of the updated state model”, please note that this is not claimed. The claim requires transmitting “first state related information including the weight information”. The claim makes no requirements as to the form of the weight information. A weighted state variable can certainly be regarded as state related information including the weight information. The claims do not require the transmission of the weight value itself.
As for teachings of Kwan, please note that Kwan does teach predicting the state of the BS based on the first state related information including the weight information according to the updated state model as required by claim 5 (see paragraphs 52, 11, abstract: weighting, prediction). As shown in paragraphs 51 and  97 of Kwan, machine learning is used. Also as shown in Kwan (paragraph 164), the features may be executed in other network devices and are thus not necessarily centrally executed. The motivation to do so would be to reduce latency in the modeling process.
Other references are not relied on for matter found in Kwan and Luo.
As for teachings of Manku, the cited portions of Manku also teach local learning and sharing the results of the learning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tan et al. (US 2016/0162783) teaches a machine learning processor for optimizing a network. Chen (US 2004/0002341) teaches a process for base stations to share parameters and perform scheduling optimization. Sun et al. (US 2015/0057005) teaches a network management system which determines tradeoffs between coverage and capacity.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/10/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466